ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
Janus Global Operations, LLC                      )     ASBCA No. 63157
                                                  )
Under Contract No. H98230-12-C-0050 et al.        )

APPEARANCES FOR THE APPELLANT:                          Edmund M. Amorosi, Esq.
                                                        Daniel H. Ramish, Esq.
                                                        Amanda C. DeLaPerriere, Esq.
                                                         Smith Pachter McWhorter PLC
                                                         Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                         Michael P. Goodman, Esq.
                                                         Engineer Chief Trial Attorney
                                                        Melanie L. Braddock, Esq.
                                                        Michael L. Graves, Jr., Esq.
                                                         Engineer Trial Attorneys
                                                         U.S. Army Engineer District, Huntsville

                                 ORDER OF DISMISSAL

       On January 10, 2022, appellant filed a notice of appeal from a contracting officer’s
final decision dated October 13, 2021 denying appellant’s certified claim dated June 17,
2021. Appellant’s notice of appeal indicated it wished to appeal both the government’s
denial of its June 17, 2021 certified claim, as well as a potential government claim
asserted in the same contracting officer’s final decision. On January 19 2022, the Board
docketed appellant’s notice of appeal as consolidated ASBCA Nos. 63156 (contractor
claim) and 63157 (government claim).

        On March 28, 2022, the government filed a motion to dismiss ASBCA No. 63157
without prejudice, stating that following dismissal it intends to “perfect its claim” against
appellant. Appellant does not oppose the government’s motion. Accordingly, the appeal
is dismissed without prejudice to appellant’s filing of a new notice of appeal in the event
that the government issues a new contracting officer’s final decision asserting a
government claim.

       Dated: April 1, 2022


                                                      JOHN J. THRASHER
                                                      Administrative Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63157, Appeal of Janus Global
Operations, LLC, rendered in conformance with the Board’s Charter.

       Dated: April 1, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2